Exhibit 10.6






        
        
Restricted Cash Award Agreement
Under the Bloomin’ Brands, Inc. 2020 Omnibus Incentive Compensation Plan




Bloomin’ Brands, Inc. (the “Company”) hereby issues to the Participant a
Restricted Cash Award (the “Award”). The Award represents an unfunded, unsecured
promise of the Company to deliver to the Participant US dollars (“Cash”),
subject to the vesting and other restrictions, terms and conditions set forth in
the Bloomin’ Brands, Inc. 2020 Omnibus Incentive Compensation Plan (the “Plan”)
and those set forth in this Agreement, including the Terms and Conditions of
Cash Award attached hereto as Exhibit A (collectively, the “Agreement”). Any
capitalized terms used in this Agreement and not defined herein shall have the
meanings ascribed to such terms in the Plan.


Award of Cash:


Name/Participant:
<name>
Type of Grant:
Restricted Cash Award
Date of Grant:
<date>
Total Amount Granted:
<awards>



The Participant, by accepting this Award online on www.netbenefits.com,
acknowledges and agrees that the Award is granted under and governed by the
terms, and subject to the conditions, of this Agreement, including the Terms and
Conditions of Restricted Cash Award attached hereto as Exhibit A, and the Plan.




--------------------------------------------------------------------------------



Exhibit A


Terms and Conditions of Restricted Cash Award


1.Condition to the Participant’s Rights Under this Agreement. This Agreement
shall not become effective, and the Participant shall have no rights with
respect to the Award or the Cash, unless and until the Participant has fully
executed this Agreement by accepting the Award online as described above.
Notwithstanding the foregoing, if the Participant does not otherwise reject this
Award in a writing to the Company’s Compensation Department within 90 days of
the Date of Grant or such other manner as the Company may specify from time to
time in its sole discretion, the Participant shall be deemed to have accepted
the Award, and the terms and conditions hereof, as of the Date of Grant.


2.Vesting. Subject in each case to the Participant’s Continuous Service (as
defined in the Plan) on each applicable vesting date, the Cash awarded under
this Agreement shall vest in accordance with the schedule set forth below
unless, prior to any vesting date set forth, the applicable Award is forfeited
or has become subject to accelerated vesting under the terms and conditions of
the Plan:


Vesting Date
Vesting Percentage
First Anniversary of Date of Grant
One-Third
Second Anniversary of Date of Grant
One-Third
Third Anniversary of Date of Grant
One-Third



Prior to actual settlement of any Award that has vested, the Award will
represent an unfunded, unsecured obligation of the Company in accordance with
Section 17.13 of the Plan.


3.Termination of Continuous Service. Except to the extent provided otherwise in
Section 4 hereof or unless the Committee determines otherwise:


(a)If the Participant’s Continuous Service terminates other than as provided for
in Sections 3(b) and 3(c) below, then all Awards that are not vested at the time
such termination shall be automatically and immediately forfeited for no
consideration.


(b)If the Participant’s Continuous Service terminates due to death or Disability
(as defined in the Plan), then all Awards that have not vested shall become
immediately vested in full upon such termination.


(c)If the Participant retires (i) on or after age sixty (60) with five (5) years
of service with the Company or an Affiliate or (ii) on or after age fifty-five
(55) with ten (10) years of service with the Company or an Affiliate
(“Retirement”) prior to the vesting or forfeiture of the Award pursuant to
Section 2 hereof, then the amount of Cash awarded under this Agreement that
shall vest shall be determined as of the date of the Participant’s Retirement on
a pro rata basis, determined based on the number of full months of employment
completed from the Date of Grant to the date of the Participant’s Retirement
divided by the number of full months of the original vesting period.




--------------------------------------------------------------------------------





4.Termination for Cause.


(a)If the Participant’s Continuous Service is terminated by the Company for
Cause (as defined below), then all Awards, whether vested or unvested, shall be
automatically and immediately forfeited for no consideration and cease to be
exercisable.


(b)For purposes of this Section 4, “Cause” shall have the same meaning ascribed
to such term in any employment agreement or arrangement between the Company (or
any Affiliate) and the Participant. If no such agreement or arrangement applies
to the Participant or if any such agreement or arrangement that applies to the
Participant does not define Cause, then “Cause” shall mean:


(i)    failure of the Participant to perform the duties required of the
Participant pursuant to his or her employment agreement or otherwise applicable
to the Participant in connection with his or her employment in a manner
satisfactory to the Company, in its sole discretion; provided, however, for
purposes of this subparagraph (i), Cause will not exist unless the Company first
gives the Participant written notice (“Notice of Deficiency”). The Notice of
Deficiency shall specify the deficiencies in the Participant’s performance of
his or her duties. The Participant shall have a period of thirty (30) days,
commencing on receipt of the Notice of Deficiency, in which to cure the
deficiencies contained in the Notice of Deficiency. In the event the Participant
does not cure the deficiencies to the satisfaction of the Company, in its sole
discretion, within such thirty (30) day period (or if during such thirty (30)
day period the Company determines that the Participant is not making reasonable,
good faith efforts to cure the deficiencies to the satisfaction of the Company),
then a termination by the Company as a result of such deficiencies will be for
Cause;


(ii)    any dishonesty by the Participant in the Participant’s dealings with the
Company, the commission of fraud by the Participant, negligence in the
performance of the duties of the Participant, insubordination, willful
misconduct, or the conviction (or plea of guilty or nolo contendere) of the
Participant of, or indictment or charge with respect to, any felony, or any
other crime involving dishonesty or moral turpitude;


(iii)    any violation of any non-competition, non-solicitation, non-disclosure
or confidentiality covenant or similar restriction applicable to the
Participant; or


(iv)    any violation of any current or future material published policy of the
Company or its Affiliates (material published policies include, but are not
limited to, the Company’s discrimination and harassment policy, management
dating policy, responsible alcohol policy, insider trading policy and security
policy).
5.No Right to Continued Employment. The granting of the Cash Award evidenced
hereby and this Agreement shall impose no obligation on the Company or any
Affiliate to continue the employment of the Participant and shall not lessen or
affect the Company’s or its Affiliate’s right to terminate the employment of
such Participant.


6.Change in Control.


(a)If a Change in Control occurs, and the Awards remain outstanding following
such Change in Control in accordance with Section 12.1(ii) of the Plan or
otherwise,




--------------------------------------------------------------------------------



then the vesting and transfer restrictions and other terms and conditions hereof
shall continue to apply to the Awards or any securities or other similar rights
issued to the Participant upon exchange or conversion of the Awards, as
applicable.


(b)If a Change in Control occurs, pursuant to which the Awards will be cancelled
in exchange for cash consideration to Participant in accordance with Section
12.1(i) of the Plan, then:


(i)with respect to a Participant who is an Employee at the level of Vice
President or above at the time of such Change in Control, all Awards that remain
unvested and have not been previously forfeited shall be subject to the vesting
and transfer restrictions and other terms and conditions hereof and will be
payable to the Participant only to the extent it has vested; and


(ii)with respect to any other Participant, then all Awards that remain unvested
and have not been previously forfeited shall become immediately vested in full
effective immediately prior to such Change in Control.


7.Non-Vested Awards Non-Transferable. The Participant shall not directly or
indirectly sell, transfer, pledge, assign or otherwise encumber the non-vested
Awards or any interest in and unvested Award, or make any commitment or
agreement to do any of the foregoing, except to the extent permitted by Section
11.3 of the Plan.


8.Settlement. The Company shall, as soon as practicable upon the vesting of any
Award (but in no event later than two and a half (2 ½) months following the end
of the fiscal year in which vesting occurs), effect delivery of the Cash to
fully settle such vested Award to the Participant (or, in the event of the
Participant’s death, to the Beneficiary). No Cash will be issued pursuant to
this Award unless and until all legal requirements applicable to such issuance
have been complied with to the satisfaction of the Committee.


9.Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.


10.Electronic Delivery and Acceptance. The Company may in its sole discretion,
decide to deliver any documents related to the Award granted under the Plan and
participation in the Plan, or future Award that may be granted under the Plan,
by electronic means or to request the Participant’s consent to participate in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and, if requested, to participate in the
Plan through an on-line (and/or voice activated) system established and
maintained by the Company or a third party designated by the Company.


11.Data Privacy.




--------------------------------------------------------------------------------





(a)The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
Personal Data as described in this document by and among, as applicable, the
Company and its Affiliates for the purposes of implementing, administering and
managing the Participant’s participation in the Plan.


(b)The Participant understands that the Company and its Affiliates may process
certain personal information about the Participant, including, but not limited
to, his or her name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the purposes of
implementing, administering and managing the Plan (“Personal Data”). The
Participant understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Participant’s country or
elsewhere and that the recipients’ country may have different data privacy laws
and protections than the Participant’s country. The Participant authorizes the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
of such Personal Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any Shares acquired upon settlement of
these Performance Awards. The Participant understands that the Company will
retain the Personal Data only as long as is necessary to implement, administer
and manage the Participant’s participation in the Plan. The Participant
understands that he or she may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Company’s human resources representative. The Participant understands, however,
that refusing or withdrawing his or her consent may affect the Participant’s
ability to participate in the Plan. Participants may obtain more information
about how their Personal Data may be processed in conjunction with Plan
participation by contacting the Company’s human resources representative.


12.Government and Other Regulations. The grant of the Cash Award is subject to
all laws, regulations and orders of any governmental authority which may be
applicable thereto and, notwithstanding any of the provisions hereof, the
Participant acknowledges that the Company will not be obligated to issue any
Cash hereunder if the grant or vesting thereof or the issuance of such Cash, as
the case may be, would constitute a violation by the Participant or the Company
of any such law, regulation or order or any provision thereof. The Company shall
not be obligated to take any affirmative action in order to cause the vesting of
the Cash pursuant hereto to comply with any such law, regulation, order or
provision.


13.Miscellaneous Provisions.


(a)The Award is granted under and subject to the terms and conditions of the
Plan, which is incorporated herein and made part hereof by this reference. In
the event of a conflict between the terms of the Plan and this Agreement, the
terms of the Plan, as interpreted by the Board or the Committee, shall govern.
In the event of a conflict between the terms of the Plan and this Agreement, the
terms of the Plan, as interpreted by the Board or the Committee, shall govern
and all decisions under and interpretations of the Plan or this Agreement by the
Committee or the Board shall be final, binding and conclusive upon the
Participant and his heirs




--------------------------------------------------------------------------------



and legal representatives. The Participant hereby acknowledges receipt of a true
copy of the Plan and that the Participant has read the Plan carefully and fully
understands its content.


(b)This Agreement and the Plan constitute the entire contract between the
parties hereto with regard to the subject matter hereof. This Agreement and the
Plan supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.


(c)If the Participant has received this Agreement or any other document related
to the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.


(d)The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


(e)This Agreement may be executed or deemed executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.    


(f)Defined terms not defined herein shall have the meaning ascribed to them in
the Plan.


IN WITNESS WHEREOF, the Company has caused this grant of Award to be executed,
as of the Date of Grant.    
 
 
 
BLOOMIN’ BRANDS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
ELECTRONIC SIGNATURE
 
 
 
 
 
 
 
 
David Deno, Chief Executive Officer
 
 
 
 
 
 
 
(or Kelly Lefferts, Chief Legal Officer)
 
 
 
 
 
 





